Exhibit 10.1





AMENDMENT NO. 1



TO



EMPLOYMENT AGREEMENT



 

          This Amendment No. 1 (the "Amendment") to Employment Agreement is
hereby made and entered into as of this 23rd day of April, 2004, by and between
Sierra Health Services, Inc., a Nevada corporation (hereinafter referred to as
"Employer") and William R. Godfrey  (hereinafter referred to as "Employee").



          WHEREAS, the Employer and Employee are parties to that certain
Employment Agreement dated as of December 10, 1999 ; and



          WHEREAS, the parties hereto desire to amend certain terms thereof on
the terms and conditions hereinafter set forth; and



          WHEREAS, the Compensation Committee of the Board of Directors of
Employer have reviewed and approved this Amendment.



          NOW, THEREFORE, in consideration of the foregoing premises, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:



          1.       Article II, Paragraph 1, Term of Employment - Term of
Agreement, is hereby deleted and replaced with the
                    following sentence:



Unless earlier terminated by the mutual agreement of the parties hereto, this
Agreement shall terminate at December 31, 2005 or, if Employee has become
entitled to any benefit under Article VII due to termination of employment on or
before December 31, 2005, at such date as Employer has no further obligations to
Employee under Article VII; provided, however, that the provisions of Article V
and Article VI (and this clause of Article II) shall survive any termination of
this Agreement.



          2.      Effective Date. This Amendment shall be effective as of April
23, 2004.



          3.      Continued Effect. Except as otherwise modified hereby, the
Agreement shall continue in full force and effect.







          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date first above written.



 

SIERRA HEALTH SERVICES, INC.



 

BY:________________________________
          Frank E. Collins
          Senior Vice President, Legal and Administration



 

 

EMPLOYEE

 



BY:________________________________
          William R. Godfrey

 